Title: Charles J. Ingersoll to James Madison, 9 November 1827
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 9 November 1827
                            
                        
                        
                        I do not submit to your notice the remarks I lately took occasion to make as substantially contained in the
                            Newspaper herewith, to shew that I entertain for your character and public life the greatest reverence and regard, but by
                            way of some acknowledgment for the very great pleasure with which I saw your appearance in the letter published to redeem
                            the Constitution from a most alarming perversion in the hands of partisans—but for your interposition there is no
                            imagining how far party might carry us beyond the old confederation But I flatter myself that your shield will save us I
                            most heartily wish that in the presidential contest and that concerning manufactures now dividing the country, a portion
                            of the north=east may take the side of opposition to the present administrative and to the protecting policy, and a portion
                            of the south west the side of them both, so as to prevent the dangerous demarcation threatening to be found. And without
                            presuming to intrude upon you sentiments concerning men, I was delighted to see you come forth for the constitutionality
                            of measures, which surely their opponents have room enough to question on grounds of policy, without tearing down part of
                            the federal government—From no one living--I might add, or dead--could such an appeal come with equal propriety and
                            effect—
                        I am still a professional drudge I wish I were at liberty to write for publication what I think might be
                            published of your conduct of the U States—your administration having been, as I consider it, the most constitutional and
                            the most glorious period of our national existence—
                        I beg to present thro’ you my cordial compliments to Mrs. Madison and to subscribe myself your devoted and
                            obedient servant
                        
                        
                            
                                C. J. Ingersoll
                            
                        
                    